NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



HUONG THANH CURIALE,                             )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D16-5587
                                                 )
MICHAEL CURIALE,                                 )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed June 9, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Mary C. Evans, Judge.

Shayna K. Cavanaugh of Law Office of
Shayna K. Cavanaugh, P.A., Naples, for
Appellant.

Holly A. Rice of Ross, Lanier, & Deifik, P.A.,
Naples, for Appellee.


VILLANTI, Chief Judge.

              Huong Thanh Curiale (the Mother) seeks review of the order denying her

verified emergency motion to modify the temporary time-sharing order relating to her

children with Michael Curiale (the Father). To the extent that the trial court denied the

Mother's request for a change in the time-sharing schedule at this time, we affirm

without further discussion. However, because the order denying relief does not identify
the specific steps that the Mother must take to regain unsupervised time-sharing with

her children, we must reverse and remand for the trial court to identify such steps.

              When the parties initially filed for dissolution of their marriage, the court

granted them roughly equal time-sharing with their children. During the course of the

proceedings, time-sharing between the children and the Father was temporarily

suspended based on certain allegations made by the Mother; however, after these

allegations were determined to be unfounded, the court ordered that the parties return

to roughly equal time-sharing. Despite this order, the Mother actively took steps to

continue to prevent the Father from seeing the children. Based on these actions, the

trial court found the Mother in contempt, transferred primary residential custody to the

Father, and permitted the Mother supervised time-sharing only. The Mother did not

appeal the contempt order.

              As part of the contempt order, the trial court required the parties to

undergo a social evaluation. After the social evaluation was completed, the Mother filed

an emergency verified motion to modify the temporary order so that she could return to

having unsupervised time-sharing with her children. Following an evidentiary hearing,

the trial court denied this motion. However, the court did not identify, either on the

record or in the written order, what steps the Mother would have to take to reestablish

unsupervised time-sharing with her children. This Mother argues that this failure

renders the order legally deficient. We agree.

              As this court has explained:

              "Although termination of visitation rights is disfavored, . . .
              the trial court has discretion to restrict or deny visitation
              when necessary to protect the welfare of the children."
              Hunter v. Hunter, 540 So. 2d 235, 238 (Fla. 3d DCA 1989).



                                             -2-
              However, when the court exercises this discretion, it must
              clearly set forth the steps the parent must take in order to
              reestablish time-sharing with the children. Id.; see also Ross
              v. Botha, 867 So. 2d 567, 571 (Fla. 4th DCA 2004).
              Essentially, the court must give the parent the key to
              reconnecting with his or her children. An order that does not
              set forth the specific steps a parent must take to reestablish
              time-sharing, thus depriving the parent of that key, is
              deficient because it prevents the parent from knowing what
              is expected and prevents any successor judge from
              monitoring the parent's progress. See Ross, 867 So. 2d at
              571.

Grigsby v. Grigsby, 39 So. 3d 453, 456-57 (Fla. 2d DCA 2010) (alteration in original)

(emphasis added); see also Perez v. Fay, 160 So. 3d 459, 466-67 (Fla. 2d DCA 2015).

The steps necessary to reestablish time-sharing will be different in each case because

they should be designed to assist the parent in remedying the problems that led to the

parent losing time-sharing in the first place. And while a trial court that has identified

such steps maintains the discretion to determine whether the parent has made sufficient

progress to warrant restoration of time-sharing, the trial court does not have discretion

at the outset to refuse to tell a parent what he or she must do to restore full parental

rights.

              Here, as the Father properly concedes, the trial court's order does not set

forth the specific steps the Mother must take in order to reestablish unsupervised time-

sharing with the children. Therefore, we reverse the trial court's order to the extent that

it fails to include such steps. On remand, the trial court must issue a new order setting

forth the steps the Mother must take to reestablish unsupervised time-sharing.

              Affirmed in part, reversed in part, and remanded with instructions.


SILBERMAN and LUCAS, JJ., Concur.




                                            -3-